DETAILED ACTION
Response to Amendment
	This Office action is in response to the amendment filed on 11/23/2021, wherein claims 1-15 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2021 has been considered.
Terminal Disclaimer
The terminal disclaimer filed on 02/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/495,307 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Katherine Ross on 02/01/2022.
In claim 13, the claim-ending period is replaced by a comma followed by the phrase “wherein the basecoat material has improved long wave (LW) and distinctness of image (DOI) properties in a determination of a film thickness profile of the basecoat material as compared to film thickness profiles of otherwise similar basecoat materials.”
Allowable Subject Matter
Claims 1-15 allowed. 
The following is a statement of reasons for allowance:  The closest prior art to claim 1 is . Regarding claim 13, Corten discloses a similar basecoat material, but it is prepared differently. Applicant shows in the application that using the polymer of claim 1 to prepare a pigment paste before adding other constituents to prepare the basecoat material provides significant improvements over an otherwise identical basecoat material but prepared by adding the same polymer not as a pigment dispersant but as a normal binder (see the applicant remarks filed on 11/23/2021). The improvements are not obvious.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762